Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a movement device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification teaches that the movement device is one of known mechanical moving parts, such as pivotably and/or rotatably part or joint. See below for further understanding of said devices.
A C-arm X-ray device includes a C-arm, with a detector and radiation source, and an articulated arm. The C-arm is arranged on a distal end of the articulated arm. The C-arm X-ray device also includes a base, to which a proximal end of the articulated arm is attached, and a movement device, by which the C-arm X-ray device may be moved from a starting position specified with respect to the C-arm and the articulated arm may be moved into an end position specified with respect to the C-arm. The C-arm X-ray device includes a computer for the automatic ascertainment of a plurality of paths that may be followed by the articulated arm and the C-arm on movement from the starting position into the end position. The C-arm X-ray device includes a selector for the selection of one path of the plurality of paths for the movement of the C-arm X-ray device.
FIG. 1 is a schematic view of one embodiment of a medical system with a C-arm X-ray device 1 and a patient couch 2 on which a patient 3 is located. The C-arm X-ray device 1 includes a base 4 that is, for example, attached rotatably on the floor 5. The C-arm X-ray device 1 includes an articulated arm 6 mounted pivotably and/or rotatably on the base 4 by a proximal end. The articulated arm 6 includes, for example, a plurality of joints 7 and in each case between two of these joints 7 a respective arm section 8. The number of joints 7 or arm sections 8 may be chosen freely. The articulated arm 6 permits movements 9, 10 in different spatial directions. For example, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Response to Arguments
Applicant’s arguments, see REMARKS, pages 3 & 4, filed 01/27/2021 with respect to claims 1 and 10 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 
     EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
With regards to claim 10, replace “computed” with “computer”. 
Allowable Subject Matter
Claims 1 – 4, 7 – 13 and 16 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:

specifically, automatically ascertaining a plurality of paths that are followable by the articulated arm and the C-arm, the detector, or the radiation source on movement from the starting position into the end position; graphically depicting the plurality of paths for selection; and selecting one path of the plurality of paths for the movement of the X-ray device, wherein selecting the one path of the plurality of paths for the movement of the X-ray device is based on manual selection of the one path.
With regards to claim 10, the prior art on record fails to suggest or render obvious an X-ray device comprising: a detector, a radiation source, or a C-arm including the detector and the radiation source; an articulated arm, wherein the C-arm, the detector, or the radiation source is arranged on a distal end of the articulated arm; a base to which a proximal end of the articulated arm is attached; a movement device by which the X-ray device is movable from a starting position specified with respect to the C-arm, the detector, or the radiation source, and with respect to the articulated arm into an end position specified with respect to the C-arm, the detector, or the radiation source;
specifically, a computed configured for automatic ascertainment of a plurality of paths that are folllowable by the articulated arm and the C-arm, the detector, or the radiation source on movement from the starting position into the end position; a display configured to graphically depict the plurality of paths for selection; and a selector configured for selection of one path of the plurality of paths for the movement of the X-ray device, wherein the selection of the one path of the plurality of paths for the movement of the X-ray device is based on manual selection of the one path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884